Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-9 are pending.
Claims 1, 4 and 7 are independent claims.

Response to Arguments
Applicant's arguments filed 02/23/2022have been fully considered but they are not persuasive.
Regarding the Remarks page 6 second paragraph, the applicant argues that the rejection of claims 1-9 under 35 U.S.C. § 101 should be withdrawn at least because the Office Action fails to establish a prima facie case of non-statutory subject matter.  The examiner respectfully disagrees as evidenced in the continued rejection of these claims as addressed below.
Regarding the Remarks page 7 second paragraph, the applicant argues that the position of the Office Action should be withdrawn at least because (1) the claims contain elements that amount to significantly more than the alleged abstract idea and (2) the reasoning provided by the Office Action is insufficient to establish otherwise.  The examiner respectfully disagrees.  The applicant fails to provide any specific elements that are significantly more than an abstract idea.  There are no demonstrated devices or transformation of an article in the claims which can be additional elements which are 
In particular the limitations in claim 1 of: “a. receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest; and b. obtaining statistical shale properties including shale-shale AVA responses” are insignificant extra solution activities of merely obtaining data.  These limitations are similar in claims 4 and 7.  The recitation of the computer hardware is generic computer components and as such are also not significant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Regarding the Remarks page 7 second paragraph, the applicant further argues that the transforming of a seismic data set to a calibrated data set does not direct the claims to mathematical concepts or calculations.  The examiner respectfully disagrees.
The examiner relies upon the instant application to explicitly demonstrate that the calculation of a scaler (limitation d.) is a mathematical operation as shown by the equations in paragraphs [0030] and [0031].  Further the application of scalers to a data set to create a calibrated seismic dataset (limitation e.) requires further mathematical manipulation of the data rather than a simple annotation of an additional descriptor to the data.  Last, the results of the abstract mathematical steps of “d.” and “e.”, e.g. the 
Regarding the Remarks page 7 section b. Prong Two, the applicant’s argument is moot since it is based on two incorrect assertions: first that there are significant additional elements in the claims and that there are no abstract ideas in the claims.  The examiner in the discussion above has asserted that there are NO significant elements in the claims and that the ARE abstract ideas based on mental steps and mathematical calculations as evidenced by the specification ([0030] and [0031]).  
Regarding the Remarks page 8 paragraph 2, the applicant argues that the examiner has not considered the claim as a whole.  The examiner respectfully disagrees.  The claim comprises the combination of additional elements and abstract ideas.  The prion 2 determination examines the claim to determine whether the abstract idea is integrated into a SIGNIFICANT additional element.  As argued above, there are no significant additional elements in the claim, thus there is nothing to integrate the abstract idea to integrate into a practical application. Regarding an improvement, the courts have asserted that a claim for a new abstract idea is still an abstract idea. (120 USPQ2d 1473, Synopsys, Inc. v. Mentor Graphics Corp).
Regarding the Remarks page 9 paragraph 4 to page 10 paragraph 2, the applicant argues that the claim should be patent eligible under the analysis of step 2B because the particular use of the computer makes it a specially programmed machine.  The examiner respectfully disagrees.  This is only valid if the improvement is to the computer itself, not the software running on a generic computer.  There is no improvement to the computer itself.  Instead the specification’s statement, that the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B 
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A computer-implemented method of seismic data calibration, comprising:
a. receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest;
b. obtaining statistical shale properties including shale-shale AVA responses;
c. analyzing seismic amplitudes for a shale-rich interval;
d. calculating scalars based on the seismic amplitudes and the statistical shale properties;
e. applying the scalars to the seismic dataset to generate a calibrated seismic dataset; and
f. using the calibrated seismic dataset for quantitative analysis of seismic amplitudes in order to define locations of rock and fluid property changes in the subsurface volume of interest.

The bolded abstract idea is a combination of mental steps and mathematical processes involving extensive calculations.  In particular limitation “d.” is specifically taught in the instant application as performing mathematical calculations using specific formulas [0030]-[0031].  ].  Further the application of scalers to a data set to create a calibrated seismic dataset (limitation e.) requires further mathematical manipulation of the data rather than a simple annotation of an additional descriptor to the data.

With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.  Thus claim 1 is ineligible under 35 USC 101 and rejected as such.
Claims 4 and 7 are similarly rejected while reciting additional generic computer components which are not significantly more than the abstract idea.
Dependent claims 2, 3, 5, 6,8 and 9 are just further descriptions of the abstract idea and are also ineligible under 35 USC 101 and rejected as such.

Regarding Prior Art
The independent claims 1, 4 and 7 contain limitations when taken as a whole are not anticipated nor made obvious by the prior art.
In particular there is teaching of the difficulties of obtaining shale properties using seismic, Amplitude Variation with Angle, AVA, data (Mishra et al., WO 2018/136448 teaches obtaining AVA data and preconditioning it using inversion [0055]-[0056]).  However this teaching is completely silent concerning the calibration of the data by 
Albertin et al., US 2011/0103187, claims a method where non-AVA seismic data is used to normalize the AVA data (Claim 1).  Albertin et al. further teaches the use of a calibration dataset to normalize actual seismic data to correct for imperfections in illumination so that a subsequent AVA analysis is more reliable. However this is not a teaching of performing calculating and applying scalers to calibrate the data set rather than a normalization process to remove imperfections in illumination.
Mahmoud et al., “Fluid Discrimination Applying AVA Potentiality for Carbonate Reservoir in U.A.E.” 2009, teaches using modelling from available well log data to calibrate the observed seismic AVA data using models (First page, Introduction).  However there is no teaching of calculating and applying any scalars to generate the calibrated data.
Dhananjay Kumar: "Seismic amplitude calibration for quantitative interpretation”, GEOS Alumni Journal 2018, 1 September 2018 (2018-09-01), pages 34-37, teaches a system where the measured and synthetic AVA are adjusted, but in no manner anticipates the calculating of scalars based on the seismic amplitudes and the statistical shale properties.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/REGIS J BETSCH/Primary Examiner, Art Unit 2857